      Case 1:20-cr-00037-LPS Document 16 Filed 01/25/21 Page 1 of 3 PageID #: 24


                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

UNITED STATES OF AMERICA,                     )
                                              )
                       Plaintiff,             )
                                              )
               v.                             ) Criminal Action No. 20-37-LPS
                                              )
LEVII DINO DELGADO                            )
                                              )
                       Defendant.             )

                                        JOINT STATUS UPDATE

       NOW COMES the United States of America, by and through its attorneys, David C. Weiss, United

States Attorney for the District of Delaware, and Jesse S. Wenger, Assistant United States Attorney for

the District of Delaware, to provide the following joint status update:

       1.      The parties anticipate that this case will resolve through a negotiated plea agreement. The

parties require an additional twenty-one (21) days to finalize the specific terms of the plea agreement.

       2.      The parties anticipate that they will submit a proposed plea agreement to the Court within

the next twenty-one (21) days and, at that time, request a change of plea hearing.

       3.      The parties propose setting a telephonic status conference at the Court’s convenience the

week of February 15, 2021.

       4.      The parties further respectfully request that, based on the foregoing, the Court exclude the

time from the date of the Court’s Order until the date of the next telephonic status conference, under the

Speedy Trial Act, 18 U.S.C. ' 3161 et seq. The parties submit that the time is excludable because the

ends of justice served by the delay outweigh the best interest of the public and the defendant in a speedy

trial. See 18 U.S.C. ' 3161(h)(7)(A).
     Case 1:20-cr-00037-LPS Document 16 Filed 01/25/21 Page 2 of 3 PageID #: 25


       5.     A proposed order is attached.

                                                    Respectfully submitted,

                                                    DAVID C. WEISS
                                                    UNITED STATES ATTORNEY

                                                     /s/ Jesse S. Wenger
                                              By:   Jesse S. Wenger
                                                    Assistant United States Attorney
Dated: January 25, 2021




                                               2
   Case 1:20-cr-00037-LPS Document 16 Filed 01/25/21 Page 3 of 3 PageID #: 26



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

UNITED STATES OF AMERICA,                    )
                                             )
                      Plaintiff,             )
                                             )
               v.                            ) Criminal Action No. 20-37-LPS
                                             )
LEVII DINO DELGADO                           )
                                             )
                      Defendant.             )

                                            ORDER

        AND NOW, this _______ day of ______________________ 2021, having considered the

Joint Status Update filed on January 25, 2021, IT IS HEREBY ORDERED that:

           1. The telephone conference currently scheduled for January 27, 2021, at 8:45 a.m. is

               continued to _____________________, at ___________, with the government

               coordinating the call.

       IT IS FURTHER ORDERED that the time between the date of this Order and

_______________, 2021, shall be excluded under the Speedy Trial Act, because the ends of justice

served by the delay outweigh the best interest of the public and the defendant in a speedy trial. See

18 U.S.C. ' 3161(h)(7)(A).



                                          BY THE COURT:


                                          ______________________________________________
                                          HONORABLE LEONARD P. STARK
                                          CHIEF JUDGE
